Exhibit 10.6

 

LOGO [g235497g0803091734077.jpg]

2016 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

(EMPLOYEE)

Unless otherwise defined herein, the terms defined in the Cascadian
Therapeutics, Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will
have the same meanings in this Notice of Restricted Stock Unit Award and the
electronic representation of this Notice of Restricted Stock Unit Award
established and maintained by the Company or a third party designated by
Cascadian Therapeutics, Inc. (the “Notice”).

Name:

Address:

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (hereinafter the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.

 

Number of RSUs:    Date of Grant:    Vesting Commencement Date:       
Expiration Date:    The date on which settlement of all RSUs granted hereunder
occurs. This RSU expires earlier if Participant’s Service terminates earlier, as
described in the Agreement. Vesting Schedule:    Subject to the limitations set
forth in this Notice, the Plan and the Agreement, the RSUs will vest in
accordance with the following schedule: [                    ] (each, a “Vesting
Date”).

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is earned only
by continuing Service as an Employee, Director or Consultant. Participant agrees
and acknowledges that the Vesting Schedule may change prospectively in the event
that Participant’s service status changes between full and part time status in
accordance with Company policies relating to work schedules and vesting of
awards. Participant also understands that this Notice is subject to the terms
and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Agreement and
the Plan. By accepting the RSUs, Participant consents to the electronic delivery
as set forth in the Agreement.

 

PARTICIPANT     CASCADIAN THERAPEUTICS, INC. Signature:  

 

    By:  

 

Print Name:    

 

    Its:  

 



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT (EMPLOYEE)

Unless otherwise defined herein, the terms defined in the Cascadian
Therapeutics, Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will
have the same defined meanings in this Restricted Stock Unit Award Agreement
(the “Agreement”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.

1. Vesting. Except as otherwise provided in this Agreement and subject to
Section 2.6 of the Plan, the RSU shall vest in accordance with the vesting
schedule in the Notice; provided that Participant has continuously been in
Service to the Company from the Date of Grant through the vesting
date. Notwithstanding the foregoing, the vesting schedule set forth in the
Notice and this Section 1 of the Agreement will be subject to any vesting or
vesting acceleration provisions that may be set forth in Participant’s
employment agreement or other agreement with Company, or that may be approved by
the Committee.

2. Settlement. Settlement of RSUs will be made within 30 days following the
applicable Vesting Date. Settlement of RSUs will be in Shares. No fractional
RSUs or rights for fractional Shares shall be created pursuant to this
Agreement.

3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.

4. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

5. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.

6. Termination.

(a) Termination. Except as may be set forth in any other employment, change in
control, severance or similar agreement or policy between Participant and the
Company, if Participant’s Service terminates for any reason, all unvested RSUs
will be forfeited to the Company forthwith, and all rights of Participant to
such unvested RSUs will immediately terminate without payment of any
consideration to Participant.

(b) Termination from Service. For purposes of this Agreement, Participant’s
Service will be considered terminated as of the date Participant is no longer
providing Services (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any) and will not, subject to the laws applicable to
Participant’s Award, be extended by any notice period mandated under local laws
(e.g., Service would not include a period of “garden leave” or similar period).
Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event Participant’s Service status changes between full and
part-time status and/or in the event Participant is on an approved leave of
absence in accordance with Company policies relating to work schedules and
vesting of awards or as determined by the Committee, as applicable. Unless
otherwise provided in this

 

1



--------------------------------------------------------------------------------

Agreement or determined by the Committee, Participant acknowledges that, except
as set forth in Section 6(b) or (c), the vesting of the Shares pursuant to this
Notice and Agreement is earned only by continued Service. In case of any dispute
as to whether termination of Service has occurred, the Committee will have sole
discretion to determine whether such termination of Service has occurred and the
effective date of such termination (including whether Participant may still be
considered to be providing Services while on an approved leave of absence).

7. Withholding Taxes. Participant acknowledges that, regardless of any action
taken by the Company or, if different, Participant’s employer (the “Employer”)
the ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs and the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and (2)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the RSUs to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the date
of grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired upon settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization); or

 

  (iii) withholding in Shares to be issued upon settlement of the RSUs, provided
the Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amounts;

 

  (iv) Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

  (v) any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy, if applicable; provided however, that
if Participant is a Section 16 officer of the Company under the Exchange Act,
then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives
(i)-(v) above, and the Committee shall establish the method prior to the
Tax-Related Items withholding event. Depending on the withholding method, the
Company may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates, in which case Participant will receive a
refund of any over-withheld amount in cash and will have no entitlement to the
Common Stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the

 

2



--------------------------------------------------------------------------------

Shares are held back solely for the purpose of paying the Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date when
taxes otherwise would have been withheld in cash, will be applied as a credit
against the Tax-Related Items withholding.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

8. Nature of Grant. By accepting the RSUs, Participant acknowledges, understands
and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;

(d) the RSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming an employment or services
contract with the Company, the Employer or any Parent or Subsidiary;

(e) Participant is voluntarily participating in the Plan;

(f) the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g) the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service, and
in consideration of the grant of the RSUs to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, or any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant will be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and

 

3



--------------------------------------------------------------------------------

(k) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the RSUs and the Shares subject to the RSUs are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the RSUs or of any amounts due to
Participant pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

10. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent or
Subsidiary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, and Participant’s participation in other Company human resources and
finance administered programs including but not limited to payroll, health care
insurance, and the Company’s 401(k) program. Participant understands that if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is

 

4



--------------------------------------------------------------------------------

providing the consents herein on a purely voluntary basis. For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative.

11. Language. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

12. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.

13. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

14. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the
Plan. Participant: (a) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (b) represents that Participant has carefully read and is familiar
with their provisions, and (c) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.

15. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.

16. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. Participant understands that the Company is under no obligation to
register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, Participant agrees
that the Company shall have unilateral authority to amend the Plan and this RSU
Agreement without Participant’s consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.

17. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.

 

5



--------------------------------------------------------------------------------

18. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the courts of King County, Washington. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.

19. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without Cause.

20. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and the Company agree that the RSUs are granted under
and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address. By acceptance of the RSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and consents to the
electronic delivery of the Notice, this Agreement, the Plan, account statements,
Plan prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the RSUs and current or future participation in the Plan. Electronic
delivery may include the delivery of a link to the Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at the Company’s
discretion. Participant acknowledges that Participant may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail to Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail through Stock
Administration. Finally, Participant understands that Participant is not
required to consent to electronic delivery if local laws prohibit such consent.

21. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.

 

6



--------------------------------------------------------------------------------

22. Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from the Company or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral. To the extent any payment under this RSU Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

23. Award Subject to Company Clawback or Recoupment. Notwithstanding any other
provision in an employment offer letter or agreement or a severance or change in
control plan, this RSU will be subject to clawback or recoupment in accordance
with any clawback policy adopted by the Board, required by the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is required by other applicable law, including, but
not limited to, the cancellation of Participant’s outstanding RSU (whether
vested or unvested) and the recoupment of any gains realized with respect to
Participant’s RSU. No recovery of compensation under such policy or applicable
law will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

7



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR PARTICIPANTS OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

Notifications

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant vests in the RSUs or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.

 

8



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR PARTICIPANTS OUTSIDE THE U.S.

None

 

9